  Exhibit 10.2

 
STOCK EXCHANGE AGREEMENT
 
This STOCK EXCHANGE AGREEMENT (the "Agreement"), dated as of August 21, 2018 is
being executed by and between NaturalShrimp Holdings, Inc., ("NSH"), and
NaturalShrimp Incorporated, a Nevada corporation (“SHMP”).
 
WHEREAS:
 
A. NSH and SHMP are executing and delivering this Agreement in reliance upon the
exemption from securities registration afforded by the rules and regulations as
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the Securities Act of 1933, as amended (the "1933 Act");
 
B. NSH desires to exchange, upon the terms and conditions set forth in this
Agreement (the “Exchange”), and SHMP agrees and approves such Exchange, of
75,000,000 shares of common stock of SHMP for 5,000,000 shares of Series A
Convertible Preferred stock of SHMP (collectively, the “Shares”).
 
NOW THEREFORE, NSH and SHMP severally (and not jointly) hereby agree as follows:
 
1. Exchange of Shares.
 
a.            Exchange of Shares. On the Closing Date (as defined below), NSH
shall return 75,000,000 shares of SHMP common stock to SHMP, which shall be
cancelled and returned to the unissued authorized shares of SHMP, and in
exchange, SHMP shall issue to NSH, 5,000,000 shares of Series A Convertible
Preferred Stock, which shall have such rights and preferences as are provided
for in the Certificate of Designation for the Series A Convertible Preferred
Stock as filed with the secretary of state of Nevada. The common shares to be
returned shall be referred to as the “Common Shares”, and the Series A
Convertible Preferred Shares to be issued as part of the Exchange shall be
referred to as the “Preferred Shares”.
 
b.            Value of Shares. The Common Shares and the Preferred Shares are
intended to have the exact same value, where the same aggregate value is being
exchanged by SHMP and NSH.
 
c.            Closing Date. Subject to the satisfaction (or written waiver) of
the conditions thereto set forth in Section 6 and Section 7 below, the date and
time of the Exchange pursuant to this Agreement (the "Closing Date") shall be
the date of execution of this Agreement. Both SHMP and NSH shall have the Common
Shares cancelled and the Preferred Shares issued on the Closing date. The
closing of the transactions contemplated by this Agreement (the "Closing") shall
occur on the Closing Date at such location as may be agreed to by the parties.
 
2. Representations and Warranties. Each Party represents and warrants to the
other Party that:
 
a.            Investment Purpose. As of the date hereof, NSH is acquiring the
Preferred Shares for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the 1933 Act.
 
b.            Investment Status. NSH has such knowledge and experience in
business and financial matters that it is capable of evaluating this transaction
and the proposed activities thereof, and the risks and merits of this
prospective investment.

 
 

 
 
c.            Reliance on Exemptions. Each Party understands that the Preferred
Shares are being issued in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that each Party is relying upon the truth and accuracy of the other Party, and
the other Party's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Parties set forth herein in order to
determine the availability of such exemptions and the eligibility of each Party
to acquire the Preferred Shares.
 
d.            Information. Each Party and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the other Party, and materials relating to the exchange of the Common and
Preferred Shares which have been requested by either Party or its advisors. Each
Party and its advisors, if any, have been afforded the opportunity to ask
questions of the other Party. Notwithstanding the foregoing, neither Party has
not disclosed to the other Party any material nonpublic information and will not
disclose such information unless such information is disclosed to the public
prior to or promptly following such disclosure. Neither such inquiries nor any
other due diligence investigation conducted by either Party or any of its
advisors or representatives shall modify, amend or affect either Party's right
to rely on the other Party’s representations and warranties contained in this
Agreement. Each Party understands that its acquisition of the Shares involves a
significant degree of risk.
 
e.            Governmental Review. Each Party understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.
 
f.            Transfer or Re-sale. Each Party understands that (i) the sale or
re-sale of the Preferred Shares, or the underlying common shares that the
Preferred Shares are convertible into has not been and is not being registered
under the 1933 Act or any applicable state securities laws, and the Preferred
Shares or the common shares underlying the Preferred Shares may not be
transferred unless (a) the shares are sold pursuant to an effective registration
statement under the 1933 Act, (b) NSH shall deliver to SHMP, at the cost of NSH,
an opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in comparable transactions to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration, (c) the shares are sold or transferred to an "affiliate" (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule) ("Rule
144")) of NSH who agrees to sell or otherwise transfer the shares to be sold or
transferred only in accordance with this Section 2(f); (ii) any sale of such
shares made in reliance on Rule 144 may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any re-sale of
such shares under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither Party
nor any other person is under any obligation to register such Preferred Shares
or the common shares underlying the Preferred Shares under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder (in each case).
 
g.            Legends. Each of the Parties understand that the neither the
Preferred Shares, nor the common shares underlying the Preferred Shares have not
been registered under the 1933 Act and may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Preferred Shares or the
common shares underlying the Preferred Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such shares):
 
 
2

 
 
"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT."
 
The legend set forth above shall be removed and a certificate without such
legend shall be issued to the respective holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the other Party with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of such Security may be made without registration
under the 1933 Act. SHMP agrees to sell the NSH Shares, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with NSH’s shareholder agreement.
 
h.            Authorization; Enforcement. This Agreement has been duly and
validly authorized. This Agreement has been duly executed and delivered on
behalf of each Party, and this Agreement constitutes a valid and binding
agreement of each Party enforceable in accordance with its terms.
 
i.            Organization and Qualification. Each Party is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
Each Party is duly qualified as a corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. "Material Adverse Effect" means any material adverse
effect on the business, operations, assets, financial condition or prospects of
either Party or its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith.
 
j.            Authorization; Enforcement. (i) Each Party has all requisite
corporate power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby and thereby and to cancel the
Common Shares and to issue the Preferred Shares, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by each Party's Board of Directors and no further consent or
authorization of either Party, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by each
Party by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind each Party
accordingly, and (iv) this Agreement constitutes a legal, valid and binding
obligation of each Party enforceable against each Party in accordance with its
terms.
 
 
3

 
 
k.            Issuance of Preferred Shares. The Preferred Shares are duly
authorized and will be validly issued, fully paid and non-assessable, and free
from all taxes, liens, claims and encumbrances with respect to the issue
thereof.
 
4. Covenants.
 
a.            Conditions to Exchange. The obligation of each Party hereunder to
exchange the Common Shares and Preferred Shares at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions
thereto:
 
i. Each Party shall have executed this Agreement and delivered the same to
the other Party.
 
ii. Each Party shall have delivered its respective Common or Preferred Shares to
the other Party in accordance with Section 1(a) above.
 
iii. The representations and warranties of the Parties are true and correct
in all material respects as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date), and both Parties shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with at or prior to the Closing Date.
 
iv. No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
5. Governing Law; Miscellaneous.
 
a.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Texas or in the federal courts located in the state of
Texas. The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based uponforum non
conveniens. NSH and SHMP waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.
 
 
4

 
 
b.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
 
c.            Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
d.            Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.
 
e.            Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither NSH nor SHMP makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by both Parties.
 
f.             Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail , registered or certified , return receipt requested ,
postage prepaid , (iii) delivered by reputable air courier service with charges
prepaid , or (iv) transmitted by hand delivery , telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine , at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing , whichever shall first occur. The
addresses for such communications shall be:
 
If to NSH, to:
 
NaturalShrimp Holdings, Inc.
2068 N. Valley Mills Drive
Waco, TX 76710
Attn: Gerald Easterling
 
If to SHMP:
 
NaturalShrimp Incorporated
5080 Spectrum Dr., Suite 1000
Addison, TX 75001
Attn: Bill Williams
 
 
5

 
 
Each party shall provide notice to the other party of any change in address.
 
g.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
Party shall assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other.
 
h.            Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.                                        

 
i.            Survival. The representations and warranties of the Parties and
the agreements and covenants set forth in this Agreement shall survive the
closing hereunder notwithstanding any due diligence investigation conducted by
or on behalf of the Parties. Each Party agrees to indemnify and hold harmless
the other Party and all their officers, directors, employees and agents for loss
or damage arising as a result of or related to any breach or alleged breach by
such Party of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
 
j.            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
k.            No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
[Signature Page Follows]
 
 
6

 
 
IN WITNESS WHEREOF, the undersigned SHMP and NSH have caused this Agreement to
be duly executed as of the date first above written.
 
NatrualShrimp Incorporated
 
 
Signed:________________________
By: Bill G. Williams
Title: CEO
 
 
NatrualShrimp Holdings, Inc.
 
 
Signed:_________________________
By: Gerald Easterling
Title: President
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7
